Citation Nr: 1706114	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to service connection for death pension benefits.

3.  Entitlement to service connection for accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to December 1954.

This matter arose to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Appellant requested a hearing before the Board.  In October 2016, after the Appellant received notification of the scheduled time and place for the hearing, she asked that the hearing be postponed, as she needed more time to gather evidence.  The Appellant's hearing was never rescheduled.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an Appellant who requests a hearing and is willing to appear in person.  As the Appellant has not yet participated in a Board hearing regarding these claims, her request will be granted, and a hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to schedule the Appellant for a Video conference hearing in accordance with this request.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

